Case 2:20-cv-00076-LGW-BWC Document 32 Filed 10/06/20 Page 1 of 2




                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By casbell at 2:46 pm, Oct 06, 2020
Case 2:20-cv-00076-LGW-BWC Document 32 Filed 10/06/20 Page 2 of 2
